Citation Nr: 0008081	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  91-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a strain of the 
pelvic area, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and M.W.



INTRODUCTION

The veteran had active service from July 1967 to July 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1990 RO rating decision that denied service 
connection for arthritis and headaches, granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent rating, denied an increased evaluation 
for strain of the pelvic area (rated 10 percent), and denied 
an increased (compensable) evaluation for left ear hearing 
loss.  The Board remanded the case to the RO in April 1992 
for additional development.

A December 1993 RO rating decision increased the evaluation 
for the PTSD from 10 to 30 percent, and the veteran withdrew 
his appeal with this matter.  Hence, it is no longer an issue 
for appellate consideration.  In September 1994, the Board 
remanded the case to the RO for additional action with regard 
to the remaining issues.

An October 1998 RO rating decision granted service connection 
for arthritis of the lumbosacral spine and cervical spine, 
and these matters are no longer for appellate consideration.  
The October 1998 RO rating decision also denied service 
connection for arthritis of the hips, knees, ankles, hands, 
elbows, and shoulders.  In a March 1999 decision, the Board 
reclassified the issue of entitlement to service connection 
for arthritis to service connection for arthritis of these 
joints.  The Board also granted service connection for 
arthritis of the hips, knees, ankles, shoulders, hands, and 
elbows, and denied an increased (compensable) evaluation for 
left ear hearing loss.  Therefore, these matters are no 
longer for appellate consideration.  In the March 1999 
decision, the Board also remanded the issues of service 
connection for headaches and for an increased evaluation for 
a pelvic strain to the RO for additional development.

A November 1999 RO rating decision granted service connection 
for headaches and assigned a 10 percent evaluation for this 
condition.  Hence, the issue of service connection for 
headaches is no longer a matter for appellate consideration.  
Therefore, the only issue remaining for consideration by the 
Board is listed on the first page of this decision.



FINDING OF FACT

The strain of the pelvic area is manifested primarily by 
noncompensable limitation of motion of the hips and painful 
motion of the hips that have been considered in the 
evaluation of the arthritis of the right and left hips, and 
no more than slight muscle impairment of muscles involving 
the pelvic girdle and thigh; impairment of the femur is not 
shown.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for a 
strain of the pelvic area are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Codes 5251, 5252, 5253, 5255, 5313 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1967 to July 1977.

Service medical records show that the veteran sustained 
multiple injuries.

The veteran underwent a VA medical examination in December 
1977.  He had tenderness at the posterior iliac spines.  The 
impression was severe strain of the pelvic area.

A March 1978 RO rating decision granted service connection 
for strain of the pelvic area and assigned a 10 percent 
rating for this condition under diagnostic code 5299, 
effective from July 1977.  The 10 percent rating has remained 
unchanged since then, but an October 1993 RO rating decision 
added an hyphenated diagnostic code 5313 to diagnostic code 
5299.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to his claim for 
an increased evaluation for a strain of the pelvic area are 
discussed in the following paragraphs.

A VA rehabilitative medicine service consultation dated in 
May 1990 shows that the veteran complained of multiple joint 
pain.  The assessment was traumatic polyarthralgia affecting 
the cervical and lumbosacral spine, shoulders, sacroiliac 
joints, hips, knees, and ankles.

The veteran testified at a hearing in February 1991.  His 
testimony was to the effect that the veteran had pain 
associated with the strain of his pelvic area disability that 
produced functional impairment.

A VA rehabilitative medicine service consultation dated in 
June 1993 reveals that the veteran was seen for evaluation of 
the strain of his pelvic area.  Hip flexion was to 90 degrees 
on the left, and 100 degrees on the right.  Iliopsoas muscle 
strength was 3/5 left, and 3+/5 right.  Hip extension and 
gluteus maximus muscle strength responses were variable, but 
in general range and strength were limited by pain that was 
described as present in the buttocks.  Hip extension was 
carried out to approximately 50 percent of normal, that was 
15-20 degrees.  Strength in the gluteus maximus was 3+/5, 
bilaterally.  Hip flexion, abduction, and external rotation 
was painful and lacked strength in muscles about the hip and 
was generally in the 3+/5 - 4-/5 range indicating a 
generalized deconditioning.  Hip abduction and adduction were 
within normal limits, bilaterally.  Adduction was to 45 
degrees with return to neutral zero degrees and then crossing 
the leg over to 25 degrees.  The diagnoses were 
polyarthralgia, and osteoarthritis of multiple joints, 
including degenerative changes of the hips, degenerative 
arthritis of the lumbosacral spine with mild diffuse spur 
formation, progressive spur formation and degenerative 
osteoarthritis of the cervical spine, degenerative 
osteoarthritis of the knees, calcaneal spurring of the 
ankles, and bursitis of the elbows.

The veteran underwent a VA medical examination in November 
1994.  He had no straight leg raise, bilaterally.  He stated 
that when his hip was in flexion at 90 degrees he began 
having pain, bilaterally, that began in his back, more 
localized to his sacro-iliac joints, but not in his hips, and 
that he did not have pain with straight leg raise referable 
to his back.  The motor strength testing of his lower 
extremities revealed some generalized weakness that appeared 
more associated with compliance than actual weakness.  There 
was no muscle atrophy of the lower extremities noted.  The 
circumference of the thighs was equal, bilaterally.  There 
were no sensory disturbances.  There was full range of motion 
at his hips with pain throughout all range of motion.  The 
impressions were polyarthralgia and mild degenerative changes 
of the hips, knees, and ankles.

At a VA medical examination in August 1995, the veteran 
complained of hip pain.  Examination of the hips revealed 
that he had approximately 100 degrees of flexion, 
bilaterally, with pain at the last 15 degrees.  He was able 
to externally rotate both hips only to 30 degrees with pain 
at the last 15 degrees of motion.  His internal rotation was 
severely limited, bilaterally, with the right greater than 
the left.  He was only able to internally rotate 
approximately 15 to 20 degrees, and there was pain throughout 
the entire arc of motion.  His abduction was approximately to 
45 degrees with pain at the last 10 degrees, bilaterally.

The veteran underwent a VA medical examination in October 
1996.  Bilateral hip examination revealed flexion to 
approximately 110 degrees, bilaterally with good motor 
strength of all muscle groups, rated 5/5. Sensory examination 
was intact to light touch in all dermatomal distributions.  
External rotation in his hips was to approximately 30 degrees 
and noted bilaterally with markedly limited internal rotation 
with pain at the terminal extent of internal rotation.  
Abduction was approximately 45 degrees, bilaterally.  The 
assessment was post-traumatic osteoarthritis of various 
joints.

The veteran underwent a VA medical examination in September 
1997.  It was noted that the veteran had pain of various 
joints and that in the prone position he was not even able to 
do a straight leg test.  On bending down, he was not able to 
touch his toes or to hardly touch his knees because of pain 
and stiffness.  It was noted that his pain was almost 
constant.

The veteran underwent a VA medical examination in August 
1998.  It was noted that he had traumatic arthritis, 
involving the ankles, lumbosacral spine, and cervical spine.  
X-rays of the hips showed no significant abnormality.  An 
addendum to the report of the August 1998 examination dated 
in September 1998 notes that there was evidence of 
calcification of the quadriceps at the insertion to the 
patella, and that the diagnosis of traumatic arthritis was 
made in light of the veteran's history.

The veteran underwent a VA medical examination in October 
1999.  He complained of continued pain in the pelvis.  On 
examination, he had pain at the sacroiliac joint regions with 
all hip maneuvers.  Bilaterally, flexion was from zero to 110 
degrees, extension from zero to 30 degrees, external rotation 
from zero to 60 degrees, and internal rotation from zero to 
30 degrees.  The main limitations were noted with flexion and 
internal rotation.  There was no particular tenderness over 
the greater trochanteric bursa regions or sciatic pathway.  
Motor examination was 4/5.  X-rays of the hips were negative.  
The assessment was evidence of limitations of hip range of 
motion particularly end of range with flexion and internal 
rotation.  The examiner felt that this was due to changes of 
chronic pelvic strain.

The November 1999 RO rating decision, in part, assigned 
separate 10 percent evaluations for arthritis of the right 
and left hips based on noncompensable limitation of motion 
and painful motion.  



B.  Legal Analysis


The veteran's claim for an increased evaluation for a strain 
of the pelvic area is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Code 5251.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 
5252.

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  38 C.F.R. § 4.71a, Code 5255.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XIII (posterior thigh group).  A 10 percent 
evaluation requires moderate injury.  A 30 percent evaluation 
requires moderately severe injury.  A 40 percent evaluation 
requires severe injury.  38 C.F.R. § 4.73, Code 5313, 
effective prior to or as of July 3, 1997.

The evidence indicates that the veteran has pain with motion 
of the hips and the reports of his various VA medical 
examinations indicate that the limitation of motion of the 
hips is noncompensable.  The November 1999 RO rating decision 
assigned 10 percent evaluations for the arthritis of the 
right and left hips based on these findings.  Hence, these 
manifestations may not be again used to support another 
compensable evaluation for the strain of the pelvic area 
without violating the principle against the pyramiding of 
disability evaluations.  38 C.F.R. § 4.14 (1999).  Under the 
circumstances, a separate compensable evaluation for the 
strain of the pelvic area is not warranted under diagnostic 
codes 5251, 5252 or 5253 (limitation of motion).  Nor does 
the medical evidence indicate the presence of malunion of the 
femur to support a compensable rating for the strain in the 
pelvic area under diagnostic code 5255.

The October 1993 RO rating decision considered diagnostic 
code 5314 in the evaluation of the veteran's strain of the 
pelvic area, indicating consideration of a muscle injury.  
This diagnostic code involves the muscles of the posterior 
group.  The regulations for the evaluation of muscle injuries 
were revised, effective from July 3, 1997.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  With regard to 
diagnostic code 5313, or diagnostic code 5316 and 5317 
discussed later, there were no significant changes made by 
the 1997 revisions to the regulations.

The medical evidence, however, does not indicate any injury 
to a particular muscle.  While the report of the veteran's VA 
medical examination in June 1993 indicates the presence of 
generalized deconditioning of muscles involving the pelvic 
girdle and thigh area, particularly the iliopsoas and gluteus 
maximus muscles, rated under diagnostic codes 5316 and 5317, 
respectively, it does not indicate the presence of muscle 
impairment that amounts to more than slight muscle injury of 
any muscle group to support the evaluation of a 20 percent 
rating under diagnostic codes pertaining to the muscle of the 
pelvic girdle and thigh.  Additionally, the report of the 
veteran's VA medical examination in October 1999 and the 
other medical evidence does not indicate the presence of any 
significant muscle impairment.  The examiner who conducted 
the October 1999 VA medical examination felt that the 
veteran's chronic pelvic strain was manifested primarily by 
the limitation of motion noted in the report of this 
examination.

Nor does not the Board find circumstances in this case, such 
as marked interference with employment or need for 
hospitalization due to the veteran's chronic pelvic strain, 
warranting a remand of this case to the RO for referral to 
the VA Director of Compensation and Pension Service for 
consideration of a rating in excess of 10 percent for this 
disability on an extraschedular basis. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the veteran's 
limitation of motion of the hips is noncompensable and he has 
pain associated with this motion as indicated by the medical 
evidence and his testimony, but these manifestations have 
been considered in the evaluation of the arthritis of the 
right and left hips, and are not for consideration here.

The preponderance of the evidence is against the claim for an 
increased evaluation for the strain of the pelvic area, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for a strain of the pelvic area is 
denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

